Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-20, 22, 24-39, 41, and 43-58 are rejected under 35 U.S.C. 103 as being unpatentable over “The A-buffer, an Antialiased Hidden Surface Method” by Loren Carpenter, et al. (hereinafter Carpenter) in view of “Efficient Hardware for Antialiasing Coverage Mask Generation” by D. Crisu, et al. (hereinafter Crisu) in view of U.S. Patent 6,097,400 (hereinafter Dilliplane).
	Regarding claim 1, the limitation “A method of graphics processing, comprising: … a first pixel of a plurality of pixels … a first primitive of a plurality of primitives in a scene, wherein at least a portion of the first primitive overlaps the center of the first pixel; … determining an amount of overlap between [a] first pixel and [a] first primitive; and blending a color of the first pixel with a color … based on at least one of the center-edge distance of the first pixel or the amount of overlap between the first pixel and the first primitive” is taught by Carpenter (Carpenter, e.g. abstract, sections 2, 4-8, describes the A-buffer rendering system for anti-aliased rendering, which involves testing polygons for visibility against pixels, e.g. section 4, using a coverage mask to indicate which sub-pixel areas are covered by a fragment entry representing a polygon clipped to the pixel boundary, e.g. sections 5-7.  Carpenter further teaches, e.g. sections 6, 7, that the coverage masks are used in calculating an area value A, representing the area of the pixel overlapped by the primitive, which is further used to perform weighted blending of the colors of the fragments when the front most fragment only partially covers the pixel, i.e. blending the colors of the pixel according to the amount of overlap between the pixel and the polygons.)
	The limitations “calculating a center-edge distance of a first pixel of a plurality of pixels, the center-edge distance of the first pixel equal to a distance from a center of the first pixel to one or more edges of a first primitive of a plurality of primitives in a scene, wherein at least a portion of the first primitive overlaps the center of the first pixel … determining an amount of overlap between the first pixel and the first primitive” is not explicitly taught by Carpenter (Carpenter, e.g. section 8, figure 7, determines the coverage mask based on the edges of the polygons, but does not rely on calculating a center-edge distance, per se.)  However, this limitation is taught by Crisu (Crisu, e.g. abstract, sections 2, 3, figure 1, describes an algorithm for determining a subpixel coverage mask for an input primitive by using the distance d from the pixel center and an angle α with the horizontal of each edge to determine edge coverage masks which can be combined with a logical AND operation, e.g. as shown in the examples of figures 1b and 1c.  Further, Crisu, section 2, paragraph 2, teaches that the coverage mask may be employed as in Carpenter, cited as reference 1 in Crisu, i.e. Crisu teaches using the efficient hardware coverage mask generator to generate coverage masks for use in Carpenter’s A-buffer rendering system.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter’s A-buffer rendering system to substitute Crisu’s efficient hardware coverage mask generator in place of Carpenter’s solution for constructing coverage masks because Crisu explicitly suggests doing so in section 2, paragraph 2, and one of ordinary skill in the art would reasonably expect improved performance over Carpenter’s solution for constructing the coverage mask, described in section 8.  
The limitations (addressed out of order) “determining whether a portion of the first pixel overlaps with at least one auxiliary primitive of the plurality of primitives; calculating a distance from the center of the first pixel to one or more edges of the at least one auxiliary primitive when a portion of the first pixel overlaps with the at least one auxiliary primitive” is taught by Carpenter in view of Crisu (As discussed above, Carpenter’s A-buffer system is modified to use Crisu’s efficient hardware coverage mask generator, which works by calculating the center edge distance and angle of all the edges of the polygon.  Further, Carpenter, e.g. sections 6-7, teaches that multiple primitives overlapping a pixel generate multiple fragments stored in the fragment list, i.e. auxiliary primitives which are determined to overlap with the pixel.  That is, a coverage mask may be generated for multiple fragment entries corresponding to multiple primitives overlapping the pixel, i.e. for every polygon overlapping the pixel, a fragment entry may be generated using Crisu’s generator, which relies on calculating the center edge distance for all edges of the polygon, as described in section 2 of Crisu.)
	The limitations “storing the center-edge distance of the first pixel when the first primitive is visible in the scene … blending a color of the first pixel with a color of a second pixel based on at least one of the center-edge distance of the first pixel or the amount of overlap between the first pixel and the first primitive” is not explicitly taught by Carpenter or Crisu (Neither reference addresses blending between neighboring pixels, per se, although Carpenter acknowledges that object silhouettes still exhibited aliasing, e.g. section 5, paragraph 2, i.e. Carpenter’s A-buffer system does not fully eliminate aliasing effects.)  However, this limitation is taught by Dilliplane (Dilliplane teaches, e.g. abstract, col 2, line 55 – col 4, line 60, a system which provides anti-aliasing by storing offset and gradient information for edges of the objects in the most foreground position of each pixel during rendering, e.g. col 3, lines 57-67, and using the offset and gradient information to perform a weighted filtering of pixel values using an M by N kernel having a shape, magnitude, and footprint determined based on the edge parameters or the contrast between the foreground objects.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter’s A-buffer rendering system using Crisu’s efficient hardware coverage mask generator as a substitute for generating coverage masks, to include Dilliplane’s post rendering anti-aliasing technique in order to improve the anti-aliasing performance for object silhouettes by storing the edge distance and angle/gradient information calculated by Crisu’s generator and perform a weighted filtering of pixel values using an M by N kernel having a shape, magnitude, and footprint determined based on the edge parameters or the contrast between the foreground objects.  In addition to being analogous art directed to anti-aliased rendering, Dilliplane’s filter is directed to anti-aliasing the edges of the object, i.e. the silhouette, and therefore one of ordinary skill in the art would be motivated to try using Dilliplane’s technique to compensate for the aliasing of object silhouettes that occurs in Carpenter’s system.
	Regarding claim 3, the limitation “updating the amount of overlap between the first pixel and the first primitive when the at least one auxiliary primitive forms a mesh with the first primitive” is taught by Carpenter (Carpenter, e.g. section 6, teaches that fragments generated by different primitives representing the same object, i.e. forming a mesh together, can be merged based on whether the fragments have the same object tag and overlap in Z, which includes a step of updating the coverage and overlap area values for the merged fragment entry.)
	Regarding claim 5, the limitation “storing the distance from the center of the first pixel to the one or more edges of the at least one auxiliary buffer when a portion of the first pixel overlaps with the at least one auxiliary primitive” is taught by Carpenter in view of Crisu and Dilliplane (As discussed in the claim 1 rejection above, Carpenter’s modified A-buffer system stores fragment entries for each polygon overlapping a pixel, including a coverage mask generated using Crisu’s efficient hardware coverage mask generator, and further, retains the center edge distances of the most foreground objects in each pixel for a post-rendering filtering step as taught by Dilliplane.  Further, as discussed, Dilliplane teaches that the center edge distances are obtained from information calculated during the normal rendering process, i.e. stored edge distance and angle/gradient information calculated by Crisu’s generator.  Dilliplane further teaches that the information can be stored in an auxiliary edge buffer, e.g. col 3, lines 57-67, col 4, lines 11-26.)
	Regarding claim 6, the limitation “determining whether a depth of the first primitive is less than or greater than a depth of a second primitive” is taught by Carpenter (Carpenter teaches, e.g. sections 6, 7, that fragments are sorted in the depth direction, and the colors are blended in part based on their relative depths.)
	Regarding claim 7, the limitation “determining whether the first primitive is visible in the scene” is taught by Crisu in view of Carpenter (Carpenter teaches, e.g. sections 6, 7, that fragments are combined based on their depth, coverage masks, and opacity, which corresponds to determining visibility.  That is, Carpenter, in section 7, teaches that when the front fragment is opaque and fully covers the pixel, it is visible, and any fragments behind (i.e. having greater depth) the fully covering opaque fragment are determined to not be visible.  Carpenter goes on to address resolving partial visibility using coverage masks, as well as handling transparency and intersecting surfaces.)
	Regarding claim 8, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 5 and 7 above.
	Regarding claim 9, the limitation “wherein the center-edge distance of the first pixel is compressed when stored in the edge buffer” is not explicitly taught by Crisu in view of Carpenter and Dilliplane (While Dilliplane teaches storing the center edge distances in an auxiliary edge buffer, as discussed in the claim 5 rejection above (which also addresses the edge buffer of claim 8), Dilliplane does not explicitly teach compressing the buffer.  However, Official Notice is taken of the fact that it is old and well-known in the art of computer graphics processing to compress stored rendering data in order to reduce memory storage and/or bandwidth requirements as a tradeoff for additional compression/decompression operations/processing.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carpenter’s A-buffer rendering system using Crisu’s efficient hardware coverage mask generator as a substitute for generating coverage masks, including Dilliplane’s post rendering anti-aliasing technique, to compress Dilliplane’s edge buffer data in order to reduce memory storage and/or bandwidth requirements as a tradeoff for additional compression/decompression operations/processing.
	Regarding claim 10, the limitation “wherein the amount of overlap between the first pixel and the first primitive is equal to a portion of an area of the first pixel that overlaps with the first primitive” is taught by Carpenter (Carpenter, e.g. sections 5-7, teaches that the area value is used to represent the portion of the pixel’s total area overlapped by each fragment.)
	Regarding claim 11, the limitation “wherein the color if the first pixel is blended with the color of the second pixel for a portion of the first pixel that does not overlap with the first primitive” is taught by Carpenter in view of Dilliplane (The purpose of Dilliplane’s post-rendering filtering step is to reduce aliasing caused by an primitive object edge intersecting with a pixel, i.e. not fully overlapping the pixel, with filter weights determined based on the edge center distance and angle, such that the resulting blended pixel color for the first pixel is a weighted average of the originally rendered first pixel value representing the portion of the first pixel which is overlapped by the foreground primitive and one or more originally rendered neighboring pixel values representing the portion of the first pixel which is not overlapped by the foreground primitive.  Dilliplane, figure 2, shows an example in the bottom left image, where the first pixel, in bold, is given a weighted average of originally rendered pixel values from the 3 x 3 filter footprint.) 
Regarding claims 12 and 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above, i.e. the first pixel is adjacent to the neighboring pixels in the filter footprint, and the first pixel would have the color of the foreground object covering the first pixel, and the second pixel, not covered by the foreground object of the first pixel, would have a color of a different object that is in the foreground of the second pixel.
	Regarding claim 14, the limitation “wherein a center-edge distance is calculated for each of the plurality of pixels when one of the plurality of primitives overlaps with the center of the pixel” is taught by Carpenter in view of Crisu (Carpenter teaches, e.g. section 6, paragraph 3, figure 4, that a fragment is generated for every pixel overlapped by a polygon, i.e. as shown in figure 4, the first polygon generates fragments 1-7, and the second polygon generates fragments 8-14.  Further, as discussed in the claim 1 rejection above, Carpenter’s A-buffer system is modified to use Crisu’s efficient hardware coverage mask generator, which relies on determining center edge distances for each edge of each polygon overlapping the pixel, such that in the combined system, when one of the plurality of primitives overlaps the pixel (center or otherwise), the coverage mask for the fragment entry generated for said primitive for said pixel will rely on calculating the center edge distance for the edges of said primitive with respect to the center of said pixel.)
	Regarding claim 15, the limitation “wherein the one or more edges of the first primitive include at least one of a top edge, a bottom edge, a left edge, or a right edge” is taught by Carpenter in view of Crisu (Crisu, e.g. figure 1, calculates the center edge distance for all the edges of the primitive for which the coverage mask is being generated, which would include top, bottom, left, and/or right edges.)
	Regarding claim 16, the limitation “wherein the center-edge distance of the first pixel is calculated in a rendering pass” is taught by Carpenter in view of Crisu and Dilliplane (As discussed in the claim 1 rejection above, Crisu’s efficient hardware coverage mask generator is used by Carpenter’s A-buffer system to render an image, which is stored and used to perform the post-rendering filtering step taught by Dilliplane.)
	Regarding claim 17, the limitation “wherein the plurality of primitives include a plurality of sub-pixel primitives” is taught by Carpenter (Carpenter, section 9, paragraph 2, indicates that one cannot expect polygons smaller than the bitmask spacing to be sampled faithfully.  That is, Carpenter acknowledges that the plurality of primitives input to the system may include primitives that are smaller than a pixel by warning that sub-pixel polygons which are smaller than the bitmask spacing are unlikely to be properly sampled.)
	Regarding claim 18, the limitation “wherein the amount of overlap between the first pixel and the first primitive is determined based on at least one of the center-edge distance of the first pixel” is taught by Carpenter in view of Crisu (As discussed in the claim 1 rejection above, Carpenter determines the amount of overlap, i.e. the area, based on the coverage mask, which is determined using Crisu’s coverage mask generator based on the center edge distance of the polygon’s edges.  It is noted that while claim 18 includes the alternative possibility of the overlap being determined based on the center-edge distance of the second pixel, because this is recited as an alternative to determining the overlap based on the first pixel center edge distance it is not actually required to be performed by the modified system of the claim 1 rejection in order for it to read on the claimed scope of claim 18.)
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 3, 6 and 7 above, i.e. both the instance of merging fragments as discussed in the claim 3 rejection, and resolving visibility using coverage masks as discussed in the claims 6 and 7 rejections, correspond to determining overlap areas based in part on relative depths of the first and second primitives/fragment entries.
Regarding claims 20, 39, 58, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Carpenter indicating the A-buffer system is implemented using programmable processor(s), e.g. sections 3, 4, indicating the use of a DEC VAX 11/780.
Regarding claims 22 and 41, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claims 24 and 43, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 25 and 44, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claims 26 and 45, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.
Regarding claims 27 and 46, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.
Regarding claims 28 and 47, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 9 above.
Regarding claims 29 and 48, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 10 above.
Regarding claims 30 and 49, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above.
Regarding claims 31 and 50, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 12 above.
Regarding claims 32 and 51, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 13 above.
Regarding claims 33 and 52, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 14 above.
Regarding claims 34 and 53, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 15 above.
Regarding claims 35 and 54, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 16 above.
Regarding claims 36 and 55, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 17 above.
Regarding claims 37 and 56, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 18 above.
Regarding claims 38 and 57, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 19 above.

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. 
Applicant asserts, on pages 14-15 of the remarks, that Crisu discusses computing a coverage value, but does not calculate a distance from the center of a first pixel to edges of an auxiliary primitive overlapping the pixel.  Applicant’s assertion is not supported by any explanation of what the supposed difference is between the claimed distance and Crisu’s use of equation 1 to calculate the distance between the center of the pixel and the edges of each primitive to determine a coverage mask for each primitive with respect to the pixel.  In fact, Crisu teaches that a coverage mask is selected based on the distance to each edge calculated using equation 1, which determines the “Euclidian distance d from the pixel center M … identified unambiguously using” the result of equation 1.  Therefore this assertion cannot be considered persuasive because Applicant’s remarks do not suggest any reason why Crisu’s generation of coverage masks relying on the distance from the pixel center to the edge of the primitive is distinct from the claimed distance.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, in the combination of the rejection, Crisu’s coverage mask generator would generate a coverage mask for every primitive partially overlapping the pixel, as taught by Carpenter, i.e. a first primitive and a second auxiliary primitive, such that Applicant’s remarks are piecemeal analysis that fail to actually address the combination of references as applied in the rejections, and therefore cannot be considered persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619